Citation Nr: 1130351	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for hypertension as secondary to the service-connected posttraumatic stress disorder (PTSD) with obsessive compulsive disorder (OCD).  

3.  Entitlement to an increased disability rating in excess of 50 percent for service-connected PTSD and OCD.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2011, the Veteran testified at a Board personal hearing conducted in 
St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted new evidence in support of his appeal; however, he waived RO review of such additional evidence.  
See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).  

The issues of entitlement to a TDIU and service connection for hypertension as secondary to the service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The Veteran sustained a lumbar spine injury in service.

2.  Symptoms of a lumbar spine disorder were not chronic in service.

3.  Symptoms of a lumbar spine disorder have not been continuous since service separation.

4.  The Veteran's current lumbar spine disorder is not related to his active service.

5.  For the entire increased rating period, the Veteran's PTSD was characterized by insomnia, suicidal ideation, recurrent nightmares, irritability, outbursts of anger, difficulty with concentration, episodes of physical violence, frequent panic attacks, and depression. 


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2010).

2.  For the entire increased rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Regarding the issue of service connection for a lumbar spine disorder, in a timely October 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Board finds that the notice requirements of VCAA have also been satisfied with respect to the issue of increased rating for PTSD and OCD.  The RO sent the Veteran letters in January and September 2008 that informed of the requirements needed to establish an increased evaluation for PTSD with OCD.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

With regard to the issue of service connection for a lumbar spine disorder, the Veteran was provided with a VA spine examination in February 2006.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for a lumbar spine disorder has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected PTSD and OCD.  VA provided the Veteran with examinations in May 2008, December 2008, and February 2010.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  The conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected PTSD and OCD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  Moreover, the Board's grant of 70 percent rating for PTSD and OCD, while less than the schedular maximum rating, is a full grant of the benefits sought on appeal.  The Veteran indicated at the personal hearing that a 70 percent rating would fully satisfy his appeal of this rating issue.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2011 Travel Board hearing in St. Petersburg, Florida, the Veterans Law Judge (VLJ) noted the elements of service connection that were lacking to substantiate the Veteran's claim for service connection for a lumbar spine disorder.  The VLJ also noted the criteria for an increased rating for psychiatric disorders (PTSD and OCD).  No additional pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative; therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder, and that this disorder originated in service and has continued since that time.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a lumbar spine injury in service, but lumbar spine symptoms were not chronic in service.  An October 1965 service treatment record reflects the Veteran reported low back syndrome.  At the June 2011 Board hearing, the Veteran testified that he injured his back lifting artillery during active service.  The Veteran is competent to report injuring his back in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran's service records document that the Veteran was engaged in combat against enemy forces in Vietnam; the Board finds that the reported back injury is consistent with the duties and circumstances of his combat service.  See 38 U.S.C.A. § 1154(b).  

The Veteran's service treatment records indicate that his lumbar spine problems resolved with treatment, so were not chronic.  The Veteran was not placed on permanent profile or permanent restriction in service because of a lumbar spine injury.  The October 1965 service treatment record reported that x-ray examination of the lumbar spine revealed no radiological evidence of bone disease pathology.  In a May 1966 service report of medical history, the Veteran did not report any lumbar spine symptoms.  In a February 1968 report of medical history, the Veteran specifically denied recurrent back pain.  The September 1968 service separation clinical evaluation does not note any findings of a lumbar spine disorder, finding as normal the "spine, other musculoskeletal."  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that a lumbar spine disorder has not been continuous since service separation in September 1968.  As indicated, at the September 1968 service separation examination, the Veteran's spine was clinically evaluated as normal.  Following service separation in September 1968, the evidence of record shows no complaints, diagnosis, or treatment for any lumbar spine disorder until December 2005.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to 
December 2005 is one factor that tends to weigh against a finding of either chronic lumbar spine symptoms in service or continuous symptoms of lumbar spine disorder after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

While the Veteran is competent to state that he had lumbar spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of continuous lumbar spine symptoms since service, made in the context of the September 2005 claim for service connection (disability compensation) for lumbar spine disorder, are outweighed by the Veteran's own, more contemporaneous histories, more contemporaneous clinical findings, histories that he gave for treatment purposes, and the absence of evidence of  treatment (one factor) for many years after service.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).

For example, the Veteran's recent statements of continuous post-service back symptoms are inconsistent with post-service treatment records.  In VA treatment records dated from May 2001 to December 2005, there is no mention of a back injury or chronic symptoms of back injury in service or of continuous symptoms since service.  As the statements made to VA physicians from May 2001 to December 2005 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's September 2005 claim for disability compensation benefits and the hearing testimony provided by the Veteran.  See Rucker, 10 Vet. App. at 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current lumbar spine disorder is not related to his active service, including to the back injury in service.  In the February 2006 VA spine examination, the VA examiner diagnosed degenerative disc disease (DJD) with osteoarthritis at L4-5.  The VA examiner opined that, based on the evidence of record, the Veteran's back disorder was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that there was no correlation between the current lumbar spine disorder and the October 1965 service treatment record reporting low back syndrome.  The VA examiner also reasoned that there were no post-service records documenting treatment for a lumbar spine disorder.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The February 2006 spine opinion is competent and probative medical evidence because it is factually accurate and supported by an adequate rationale, as the examiner was informed of the pertinent evidence, including the Veteran's contentions of a back injury in service.  

Based on the weight of the evidence, there is no credible evidence of a relationship between the Veteran's current lumbar spine disorder and active military service.  The only nexus opinion on file, in February 2006, weighs against the claim, and the credible evidence demonstrates no continuous post-service symptoms of low back disorder.  Therefore, the Board finds that that the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic lumbar disorder symptoms and post-service lumbar spine disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for PTSD and OCD

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran contends that contends that the 50 percent rating assigned for his service-connected PTSD does not adequately reflect the level of impairment caused by his PTSD.  He contends that a higher 70 percent rating would fully satisfy his increased rating appeal, and so testified at the June 2011 Board personal hearing.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire period of increased rating appeal, the Veteran's PTSD has been characterized by insomnia, suicidal ideation, recurrent nightmares, irritability, outbursts of anger, difficulty with concentration, episodes of physical violence, frequent panic attacks, and depression, which more nearly approximates the criteria for a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

The evidence includes a May 2008 VA PTSD examination that shows the Veteran reported recurrent nightmares about his service.  The Veteran also reported not being able to sleep, being very irritable, and also reported outbursts of anger.  The VA examiner reported that the Veteran had difficulty interacting with his superiors at work.  The VA examiner also reported that the Veteran suffered periods of inability to perform occupational tasks.  The Veteran was given an Axis I diagnoses of PTSD, OCD, and Alcohol Dependence.  The GAF score was 60.

In December 2008, on VA PTSD examination, the Veteran reported recurrent nightmares, difficulty concentrating, being overly irritable, and getting into physical fights with his wife.  The Veteran also reported obsessional behavior that affected his daily life.  The VA examiner reported the Veteran's affect was constricted and his mood was dysphoric.  The VA examiner also reported suicidal ideation and insomnia.  The Veteran was given an Axis I diagnosis of PTSD and OCD.  The GAF score was 55.  The VA examiner opined that the Veteran suffered serious impairment in social and occupational functioning.  

In a February 2010 Mental Health Note, the Veteran reported that his wife had filed for divorce.  The Axis I diagnoses were PTSD and Alcohol Dependence.  The GAF score was 55.  At the June 2011 Board personal hearing, the Veteran testified that he was socially isolated, only having a few friends.  The Veteran also testified that he suffered from depression, experienced frequent panic attacks, and that his obsessional behavior affected his daily life.  

On review of the evidence, the Board finds that, for the entire increased rating period, the Veteran's psychiatric disorder has been characterized by insomnia, suicidal ideation, recurrent nightmares, irritability, outbursts of anger, difficulty with concentration, episodes of physical violence, frequent panic attacks, and depression.  The GAF scores have varied between 55 and 60.  The Veteran's psychiatric symptoms have been relatively consistent, and a 70 percent rating under Diagnostic Code 9411 takes into account occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130.  

All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 70 percent for PTSD is warranted for the entire increased rating period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As noted by the Veteran during the 
June 2011 Board personal hearing , such a rating represents a full grant of benefits that he is seeking.  Accordingly, the Board need not consider the possibility of a higher evaluation for PTSD, as there remains no further question of fact or law to decide.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested insomnia, suicidal ideation, recurrent nightmares, irritability, outbursts of anger, difficulty with concentration, episodes of physical violence, frequent panic attacks, and depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, 
the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a lumbar spine disorder is denied.

An increased disability rating for PTSD of 70 percent, but no more than 70 percent, is granted.


REMAND

The record contains some evidence suggesting the Veteran may be unemployable due to the service-connected PTSD and OCD.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

The Veteran also contends that his hypertension was caused and aggravated by his service-connected PTSD and OCD.  As noted above, the Veteran is service connected for PTSD and OCD, evaluated as 70 percent disabling.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board notes a June 2011 VA opinion, in which the VA examiner opined that the Veteran's PTSD and OCD may likely be contributing in a negative fashion to his hypertension and coronary artery disease; however, a physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 
6 Vet. App. 4, 6 (1993).  The June 2011 VA opinion is also inadequate as it does not appear to address the question of whether the service-connected PTSD may have aggravated the hypertension.  See Nieves-Rodriquez, 22 Vet. App. at 295.

The medical evidence provides an inadequate basis to adjudicate the claim of service-connection for hypertension as secondary to the service-connected PTSD and OCD.  See Barr, 21 Vet. App. 303.  An additional VA examination is therefore required to determine the nature, extent, and etiology of the hypertension.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issues of entitlement to a TDIU and service connection for hypertension (as secondary to service-connected PTSD and OCD) are REMANDED for the following action:

1.  The AMC/RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

2.  The Veteran should be afforded a VA hypertension examination for the purpose of determining whether he has hypertension that is secondary to (that is, caused or aggravated by) the service-connected PTSD and OCD.  The relevant documents in the claims folder should be furnished to the examiner for use in the study of this case.

Following a review of the relevant medical evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that any hypertension that is currently present was caused or aggravated (that is, permanently worsened in severity) by the Veteran's service-connected PTSD and OCD? 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale for any opinion expressed in the examination report(s) should be provided.  If any opinion can only be provided with resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.

3.  After completion of the above and any additional development deemed necessary, the AMC/RO should adjudicate the issues of entitlement to a TDIU and service connection for hypertension (as secondary to service-connected PTSD and OCD).  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


